Title: To James Madison from Vincent Gray, 27 September 1802
From: Gray, Vincent
To: Madison, James


Sir,
Havana 27. Sepr. 1802
In the absence of Mr. Morton I have to acknowledge the receipt of your letter of the 11h. may last past on the subject of Captain Drew’s Confinement at this city, and am sorry to have it in my power to say that he was not unjustly imprisoned.
The money taken from the chest of one of the late crew of the Sloop Sally of Bridgetown New-Jersey, was not taken by one of the owners as stated in his memorial, but as I am informed, actually taken by himself. And when given up or that part thereof not expended amounting to upwards of nine Hundred Dollars, he was liberated: after having suffered upwards of four months Imprisonment.
The Brigantine Hannah mentioned to have been purchased at Porto Rico by him, was not his property, but that of J. B Coursier of Philadelphia; and was while here, under the direction of J B. Rougier of this City Merchant, who received the amount of sales when condemned and sold; and also signed the Bill of sale. She was formerly the Schooner Hannah of Kennebunk, & not being entitled to a Register, it was arrested out of his hands, mutilated and transmitted to the proper Department.
After being liberated he departed from hence for the United States, in a vessel as I am informed bound to Charleston, South Carolina.
The evidence against him was in the first instance, so pointed and circumstantial, that no interference could with propriety be offered from this Department. I am Sir, Very respectfully, Your Mo: Ob. Servt.
Vincent Gray
P.S. I am informed that Captain Drew hath aged and respectable Parents residing in Massachusetts, therefore I hope that no part of the foregoing communication will reach them officially—so as to embitter the remainder of their days.
 

   
   RC (DNA: RG 59, CD, Havana, vol. 1).


